Frost, J.
I concur in the result; but am of opinion the plaintiff should be nonsuited. If the deed from Bordeaux to Miller and wife be construed as a mere covenant, it is a chose in action, and conveys no interest in the land. If it be construed to vest in the children of Jane Miller any interest or estate, (which it is admitted it does) they must take an es fate for life in the plantation, or no estate at all in the land. An estate for life to the seven children of Jane Miller, in so much of the land as they may severally have occasion to cultivate — to be enlarged or diminished in quantity, by the verdict of a jury, as the necessity or ability to cultivate more or less land may vary with time, and the varying circumstances of the tenants, is void for uncertainty. If waste be committed by any of them, by clearing more land than the deed permits, the remedy of the plaintiff, who is the rever-sioner, is not trespass, but an action on the case, or by injunction to restrain the waste.